AFFIRMED; Opinion Filed September 26, 2005.




                                                In The
                                  Qnurt nf AppimIi
                          FiftIi Ohtrirt uf rxas at a1Ia
                                        No. 05-05-00224-CR


                            hENRY LAURIE SMITE!, III, Appellant

                                                  V.
                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                                Trial Court Cause No. 21670


                              MEMORANDUM OPINION
                          Before Justices Whittington, Francis, and Lang

        Ajury found Henry Laurie Smith, III guilty ofpossession of metham
                                                                            phetamine in an amount
less than one gram, see TEx. HEALTH & SAFETY CODE ANN.
                                                              § § 481.102, 481   .   115 (Vernon 2003 &
Supp. 2004-05), and assessed punishment at twenty-four months’
                                                               confinement in a state jail facility.
Appellant, who is representing himself, did not file a brief. Theref
                                                                     ore, we submitted the appeal
without briefs. See Lou v. State, 874 S.W.2d 687 (Tex. Crim. App.
                                                                  1994). Absent briefs, no points
of error are before us. Finding no fundamental error, we affirm
                                                                the trial court’s judgment.

                                                       PER CUR1AM
Do Not Publish
TEx. R. APP. P.47
050224f.u05
                              (!tnurt of qirat
                        ifth 1Itrirt of rxas at atta

                                       JUDGMENT
HENRY LAURIE SMITH, Hi, Appellant                  Appeal from the 86th Judicial District Court
                                                   of Kaufman County, Texas. (Tr.Ct.No.
No. 05-05-00224-CR           V.                    21670).
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Whittington, Francis, and Lang.

       Based on the Court’s opinion of this date, the judgment of the trial court
                                                                                  is AFFIRMED.



Judgment entered September 26, 2005.




                                                  DOS’ANG5